Citation Nr: 1000386	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-00 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial increased rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 
1973, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Diego, California.  

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in October 
2008.  A transcript of the hearing is associated with the 
claims file.

This appeal was previously before the Board in January 2009, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.  At that time, one 
of the issues on appeal was for service connection for a left 
ankle disability.  By an October 2009 rating action, the RO 
granted service connection for a chronic left ankle sprain.  
Accordingly, that issue is no longer in appellate status.  


The issue of entitlement to an initial increased rating for 
service-connected PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDING OF FACT

Audiometric test results conducted throughout the appeal 
period corresponded to numeric designations no worse than 
Level II for the right ear and Level II for the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.7 & § 
4.85, Table VI, Table VII, Diagnostic Code 6100, and 
§ 4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

Where, as here, when the claim was one for service 
connection, and it was then granted and an initial disability 
rating and effective date have been assigned, the Veteran's 
service connection claim has been more than substantiated - 
it has been proven.  Section 5103(a) notice has served its 
purpose and is no longer required.  Instead, the provisions 
of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for 
application.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a November 2005 letter (which 
notified the Veteran of the grant of service connection for 
bilateral hearing loss, the assignment of a noncompensable 
rating effective April 26, 2005, and his appellate rights) 
and the December 2006 Statement of the Case (which set forth 
the criteria necessary for a compensable disability 
evaluation, citations to applicable law, and the reasons and 
bases for the grant of a noncompensable rating).  Thus, the 
Board finds that the applicable due process requirements have 
been met.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran has been accorded multiple pertinent VA examinations.  
Further, neither he nor his representative has identified any 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.

Analysis

Historically, the Veteran filed a claim for entitlement to 
service connection for hearing loss in April 2005.  The RO 
granted service connection for bilateral hearing loss in an 
October 2005 rating decision and assigned a noncompensable 
disability rating, effective from April 26, 2005.  

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  The Veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the regulatory rating 
schedule establishes eleven auditory acuity levels, 
designated from level I for slightly impaired hearing acuity 
through level XI for profound deafness.  38 C.F.R. § 4.85, 
Part 4, Diagnostic Code 6100.  "(D)isability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran contends that his hearing acuity is more severe 
than the current noncompensable evaluation indicates.  The 
Veteran is competent to describe his hearing loss.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, the Veteran's 
description of his service-connected disability must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.

The report of a September 2005 VA audiological examination 
reflects puretone thresholds of 25, 35, 50, and 65 decibels 
in the Veteran's right ear and 20, 35, 55, and 60 decibels in 
his left ear at 1,000, 2000, 3000, and 4,000 Hertz, 
respectively.  The average of these thresholds was 44 
decibels for his right ear and 43 for his left ear.  
Additionally, the Veteran had speech discrimination scores of 
84 percent correct in his right ear and 88 percent correct in 
his left ear.  

Applying 38 C.F.R. § 4.85, Table VI to the foregoing findings 
results in a numeric designation of II for his right ear and 
II for his left ear.  Application of 38 C.F.R. 
§ 4.85 Table VII results in a noncompensable disability 
rating for the Veteran's service-connected bilateral hearing 
loss.  

Most recently, the Veteran underwent a VA audiological 
examination in April 2009.  Testing at that time revealed 
puretone thresholds of 20, 30, 50, and 60 decibels in the 
Veteran's right ear and 20, 40, 65, and 65 decibels in his 
left ear at 1,000, 2000, 3000, and 4,000 Hertz, respectively.  
The average of these thresholds was 40 decibels for his right 
ear and 48 for his left ear.  Additionally, the report 
reflects speech discrimination scores of 92 percent correct 
bilaterally.  

Applying 38 C.F.R. § 4.85, Table VI to the foregoing findings 
results in a numeric designation of I for his right ear and I 
for his left ear.  Application of 38 C.F.R. 
§ 4.85 Table VII results in a noncompensable disability 
rating for the Veteran's service-connected bilateral hearing 
loss.  

The Board acknowledges the Veteran's assertion that his 
hearing loss has worsened, and while the April 2009 VA 
examination does reflect an increase in the average pure tone 
threshold in decibels in the left ear, applying the rating 
criteria to the test results, the Board must conclude that 
the currently-assigned noncompensable disability rating is 
appropriate for the entire appeal period.

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the scheduler 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past
or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedule 
standards.  Id.  In the instant case, the record is absent of 
any evidence of lost time from work or lost productivity due 
to the Veteran's service-connected hearing impairment.  The 
Veteran has not shown that his 
service-connected bilateral hearing loss has resulted in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth in 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected bilateral 
hearing loss.

Additionally, the Court of Appeals for Veterans Claims (CAVC) 
has recently held that a request for a TDIU, whether 
expressly raised by a claimant or reasonably raised by the 
record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for 
increased compensation.  There must be cogent evidence of 
unemployability in the record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. 
Cir. 2009).  In the instant case, while the record shows that 
the Veteran is currently unemployed, the holding of Rice is 
nevertheless inapplicable since there is no cogent evidence 
of  unemployability.  Thus, increased compensation based on 
TDIU is not warranted.  

ORDER

An initial compensable rating for bilateral hearing loss is 
denied.


REMAND

The record reflects that in a February 2009 rating action 
(effectuating a January 2009 Board decision), the Veteran was 
granted service connection for PTSD and assigned a 10 percent 
rating, effective from April 2005.  In a statement which was 
received by the RO in May 2009, the Veteran expressed his 
disagreement with his PTSD rating, and requested a de novo 
review of this issue.  As such, the Veteran's claim for an 
increased rating for service-connected PTSD is remanded for 
the issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the issue is REMANDED for the following action:

Provide a statement of the case to the 
Veteran and his representative regarding 
the issue of an increased rating for PTSD 
pursuant to his May 2009 notice of 
disagreement.  They should be advised that 
if it is their desire to have the Board 
consider that issue, it will be necessary 
to submit a timely substantive appeal.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


